■— In an action, inter alia, to recover damages resulting from defendants’ failure to transfer or issue stock, defendants Ronald Sella, Linda Sella and Shenandoah Trading Co. Ltd., appeal from an order of the Supreme Court, Dutchess County (Rosenblatt, J.), dated July 1, 1982, which denied their motion to dismiss the amended complaint, and denied their motion for summary judgment. Order affirmed, with costs. No opinion. The stock certificates were improperly included in the record on appeal since they were not before Special Term (CPLR 5526). Therefore, they have not been considered (Arnold v New City Condominiums Corp., 88 AD2d 578; Block v Nelson, 71 AD2d 509). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.